DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 6/23/17. It is noted, however, that applicant has not filed a certified copy of the 2017-122965 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 5/20/22 is acknowledged.  The traversal is on the ground(s) that there is not an undue burden to examine Group II with Group I.  This is not found persuasive because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classifications; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (searching different classes/subclasses or electronic resources, or employing different search queries); and /or the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/20/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 9 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Craig (WO 2010/045105).
Regarding claims 1-2, 4-5 and 9:  Craig (WO ‘105) discloses dental compositions [abstract], wherein Example 1 [Ex. 1; 0115; Table 2, Ex. 1] contains 30 wt% Resin A and 70 wt% Filler A [Ex. 1; 0115; Table 2, Ex. 1].  Craig (WO ‘105) discloses Resin A [0110] contains BisGMA [0099], TEGDMA (triethyleneglycol dimethacrylate [0100]), CPQ (camphorquinone [0106]) and Irgacure 819 (bis(2,4,6-trimethylbenzoyl)phenylphosphine oxide [0107]) [0110].  Craig (WO ‘105) discloses Filler A [0111] was prepared from 73 wt% silica sol (Nalco 1042) and 27 wt% zirconia sol; the resulting filler was silane treated GF-31 silane (3-methacryloxypropyltrimethoxysilane [0109]) [0111].  Craig (WO ‘105) discloses samples were prepared by pressing the composition in a mold and curing with light [0118].
The claimed effects and physical properties, i.e. a viscosity of 10,000 mPas or less [instant claim 1]; absolute value of a difference between a solubility parameter of the photocurable resin and a solubility parameter of the inorganic particle is 4 or less [instant claim 5], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim(s) 1-2, 4-5, 7, and 9 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Ukachi et al. (EP 0 950 502), when taken with Xu et al. (US 2005/0209357).
Regarding claims 1-2, 4-5, 7, and 9:  Ukachi et al. (EP ‘502) discloses three-dimensional molding compositions [abstract; 0098], wherein Preparation Example 1 [0100] contains 4 parts by weight {pbw} trimethylolpropane triacrylate, 1 pbw 1-hydroxycyclohexylphenyl ketone, 0.5 pbw epoxy silane coupling agent and 60 pbw spherical silica particles {corresponding to 60 wt% spherical silica particles} [Prep. Ex. 1; 0100].  Ukachi et al. (EP ‘502) discloses Sunsphere NP-100 as the spherical amorphous silica particle [0077-0085] [see MPEP 2131.02].
The claimed effects and physical properties, i.e. a viscosity of 10,000 mPas or less [instant claim 1]; absolute value of a difference between a solubility parameter of the photocurable resin and a solubility parameter of the inorganic particle is 4 or less [instant claim 5], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Xu et al. (US 2005/0209357) provides evidence that Sunsphere NP-100 is amorphous silica [Table 1].

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Craig (WO 2010/045105), when taken with Davidson et al. (US 7,429,422).
Regarding claims 3 and 6:  Craig (WO ‘105) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Craig (WO ‘105) discloses the zirconia sol is crystalline and has an average particle size of no greater than 50 nm, wherein the zirconia has crystallite sizes (C/T size) of 8-10 nm [0111].
The claimed effects and physical properties, i.e. an absolute value of a difference between a solubility parameter of the photocurable resin and a solubility parameter of the inorganic particle is 4 or less [instant claim 5], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Davidson et al. (US ‘422) provides evidence for the zirconia sol is crystalline and has an average particle size of no greater than 50 nm, wherein specific zirconia have crystallite sizes (C/T size) of 8-10 nm [10:11-62; 17:58-19:49; Tables 1-2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig (WO 2010/045105) as applied to claim 1 above.
Regarding claims 10-11:  Craig (WO ‘105) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Craig (WO ‘105) discloses the composition can contain solvents [0087].
Craig (WO ‘105) does not specifically disclose Ex. 1 containing a solvent.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included a solvent based on the invention of Craig (WO ‘105), and would have been motivated to do so since Craig (WO ‘105) suggests that the composition can contain solvents [0087].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukachi et al. (EP 0 950 502), when taken with Xu et al. (US 2005/0209357) as applied to claim 1 above.
Regarding claim 8: Ukachi et al. (EP ‘502) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Ukachi et al. (EP ‘502) discloses the composition can contain alumina and/or titanium oxide as filler [0086].
Ukachi et al. (EP ‘502) does not specifically disclose Preparation Example 1 containing alumina and/or titanium oxide.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included alumina and/or titanium oxide based on the invention of Ukachi et al. (EP ‘502), and would have been motivated to do so since Ukachi et al. (EP ‘502) suggests that the composition can contain alumina and/or titanium oxide as filler [0086].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767